                                              Case 1:18-cv-06735-CM Document 51-4 Filed 10/24/19 Page 2 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHER.i""i DISTRICT OF NEW YORK


                                ONfTED SPECIALTY INSURANCE COMPANY,                         DEFAULT ,JUDGMENT

                                                                      Plaintiff,            Case No.: I :I 8-cv-06735-CM

                                         V.                                                                                                                                          ""''i,

                                                                                                                                                                                         I
                                JD COMMERCIAL BUILDERS INC.,                                       DOCUMENT                                                                              I
                                3781 BROADWAY, LLC,                                             ELECTRONIC,\ LLY FIL'CT'J                                                               d
                                FRIEDLAND PROPERTIES, INC.,                                    '                                                                                         I
                                                                                              q ;~0c #·____                                                                            11
                                LARSTRAND CORPORATION,
                                BOSTON MARKET CORPORATION and                                 lj   ;,:."E ~'~U~D:.. .l~bffJ_-~:
                                                                                                                       - ·~
                                                                                                                                '.1
                                RALPH SPERO,
                                                                                                   ....,.
                                                                                                               ....   ---
                                                                                                            .---__,,_.,,                         ~

                                                                                                                                                         _... -·~
                                                                                                                                      ......-.- --- .,,...
                                                                                                                         ....,,.,._, __,,_,              .
                                                                                                                                                             ~      ...,,.....   ~




                                                                      Defendants.


                                         This declaratory judgment action having been commenced on July 26, 2018 by the filing of

                                the Complaint, and a copy of the Summons and Complaint having been served on the Defendant.

                                JD Commercial Builders, Inc., on August 30, 2018, by service upon the New York Secretary of

                                State, and proof of service having been filed on September 18, 2018, and JD Commercial Builders

                                Inc. not having answered the Complaint, and the time for answering the Complaint having expired,

                                it is:

                                         ORDER, ADJUDGED AND DECREED: That a default judgment be entered against JD

                                Commercial Builders lnc.




                                                                                                            U.S.D.J.

                                                                                    This document was entered on the docket
                                                                                    On - - - - - - -



11'/ITZ&FINE PC
,.,..t,t{lKfty,W:,f,1,,)

.t   C Ni# 'f.r,f¼.   H'i\.'?
